*186ON APPLICATION FOR REHEARING
No. 4494. Decided December 28, 1950.
OPINION
By THE COURT.
This is an application for a rehearing upon the Court's ruling to the respondents’ demurrer to the petition when an amended petition had been filed and which was not considered by the Court.
We have examined the amended petition and find the same legal question is presented, to wit: Whether or not the relator’s salary and expenses are fixed by §276 GC, which fixes the,salary and expenses for examiners in the Bureau of Inspection and Supervision of Public Offices in the Department of Auditor of State. Therefore, no new question has been presented, and the application will be denied.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.